ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Thorington Electrical and Construction       )       ASBCA Nos. 56987,      56988,   56989
 Company                                     )                  56990,      56991,   56992
                                             )                  56993,      56994,   56995
                                             )                  56996,      56998,   56999
                                             )                  57000
                                             )
Under Contract No. FA3300-05-C-OO 15         )

APPEARANCE FOR THE APPELLANT:                          Deitra Crawley, Esq.
                                                        Taylor English Duma LLP
                                                        Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                        Lt Col Matthew J. Mulbarger, USAF
                                                        Air Force Chief Trial Attorney
                                                       Sarah L. Stanton, Esq.
                                                        Senior Trial Attorney

                              ORDER OF DISMISSAL

        These appeals have been settled. By letter dated 19 August 2015, the parties
filed a Joint Party Motion to Dismiss with Prejudice.

       The motion is granted. It is hereby ordered that ASBCA Nos. 56987, 56988,
56989,56990,56991, 56992,56993,56994,56995,56996,56998,56999and57000
are dismissed with prejudice.

Dated: 26 August 2015

                                                 '
                                                     ~~-"'
                                                 I/I~\_·
                                                   I \
                                                                  j

                                                 \"~MA\i                         ----_..)~
                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 56987, 56988, 56989,
56990,56991,56992,56993,56994,56995,56996,56998,56999,57000,Appealsof
Thorington Electrical and Construction Company, rendered in conformance with the
Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                         2